



THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO 360 GLOBAL WINE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

SECURED CONVERTIBLE TERM NOTE

FOR VALUE RECEIVED, 360 GLOBAL WINE COMPANY, a Nevada corporation (the
“Company”), promises to pay to Wynthrop Barrington, Inc. of 1800 E. Sahara,
Suite 107, Las Vegas, Nevada 89104 (the “Holder”) or its registered assigns or
successors in interest, the principal sum of Ten Million Dollars ($10,000,000),
together with any accrued and unpaid interest hereon, on June 27, 2008 (the
“Maturity Date”) if not sooner paid. Interest on the Note shall be seven percent
(7%) annually, with one half of said annual amount of Three Hundred and Fifty
Thousand Dollars ($350,000) paid monthly in advance at the rate of Twenty Nine
Thousand Six Hundred and Sixty Seven Dollars ($29,667); the balance of said
annual amount of Three Hundred and Fifty Thousand Dollars ($350,000) shall
accrue at the stated rate.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Security and Purchase Agreement dated as
of the date hereof by and between the Companies and the Holder (as amended,
modified and/or supplemented from time to time, the “Security Agreement”).

The following terms shall apply to this Secured Convertible Term Note (this
“Note”):

ARTICLE I
CONTRACT RATE AND AMORTIZATION

CONVERSION AND REDEMPTION

1.1

Payment

Payment in Common Stock. The Note may be converted into shares of Common Stock
pursuant to Section 3.2)   When payment is made , the number of such shares to
be issued by the Company to the Holder on such Date , shall be the number
determined by dividing (i) the portion of the Amount to be converted into shares
of Common Stock, by (ii) the then applicable Fixed Conversion Price.  For
purposes hereof, subject to Section 3.6 hereof, the initial “Fixed Conversion
Price” means $ 0.33.












06/21/2005

 










--------------------------------------------------------------------------------



1.2

No Effective Registration.  

Notwithstanding anything to the contrary herein, none of the Company’s
obligations to the Holder may be converted into Common Stock unless (a) either
(i) an effective current Registration Statement (as defined in the Registration
Rights Agreement) covering the shares of Common Stock to be issued in connection
with satisfaction of such obligations exists or (ii) an exemption from
registration for resale of all of the Common Stock issued and issuable is
available pursuant to Rule 144 of the Securities Act and (b) no Event of Default
(as hereinafter defined) exists and is continuing, unless such Event of Default
is cured within any applicable cure period or otherwise waived in writing by the
Holder.

1.3

Optional Redemption in Cash.  

The Company may prepay this Note (“Optional Redemption”) by paying to the Holder
a sum of money equal to one hundred twenty eight percent (128%) of the Principal
Amount outstanding at such time together with accrued but unpaid interest
thereon and any and all other sums due, accrued or payable to the Holder arising
under this Note, the Security Agreement or any other Ancillary Agreement (the
“Redemption Amount”) outstanding on the Redemption Payment Date (as defined
below).  The Company shall deliver to the Holder a written notice of redemption
(the “Notice of Redemption”) specifying the date for such Optional Redemption
(the “Redemption Payment Date”), which date shall be ten (10) business days
after the date of the Notice of Redemption (the “Redemption Period”).  A Notice
of Redemption shall not be effective with respect to any portion of this Note
for which the Holder has previously delivered a Notice of Conversion (as
hereinafter defined) or for conversions elected to be made by the Holder
pursuant to Section 3.3 during the Redemption Period.  The Redemption Amount
shall be determined as if the Holder’s conversion elections had been completed
immediately prior to the date of the Notice of Redemption.  On the Redemption
Payment Date, the Redemption Amount must be paid in good funds to the Holder.
 In the event the Company fails to pay the Redemption Amount on the Redemption
Payment Date as set forth herein, then such Redemption Notice will be null and
void.

ARTICLE II
HOLDER’S CONVERSION RIGHTS

2.1

Optional Conversion.  Subject to the terms set forth in this Article III, the
Holder shall have the right, but not the obligation, to convert all or any
portion of the issued and outstanding Principal Amount and/or accrued interest
and fees due and payable into fully paid and nonassessable shares of Common
Stock at the Fixed Conversion Price.  The shares of Common Stock to be issued
upon such conversion are herein referred to as, the “Conversion Shares.”

2.2

Mechanics of Holder’s Conversion.  

In the event that the Holder elects to convert this Note into Common Stock, the
Holder shall give notice of such election by delivering an executed and
completed notice of conversion in substantially the form of Exhibit A hereto
(appropriate completed)  (“Notice of Conversion”) to the Company and such Notice
of Conversion shall provide a breakdown in reasonable detail of the Principal
Amount, accrued interest and fees that are being converted.  On each Conversion
Date (as hereinafter defined) and






06/21/2005

2










--------------------------------------------------------------------------------



in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Company
within two (2) business days after the Conversion Date.  Each date on which a
Notice of Conversion is delivered or telecopied to the Company in accordance
with the provisions hereof shall be deemed a Conversion Date (the “Conversion
Date”).  Pursuant to the terms of the Notice of Conversion, the Company will
issue instructions to the transfer agent accompanied by an opinion of counsel
within one (1) business day of the date of the delivery to the Company of the
Notice of Conversion and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Holder by crediting the
account of the Holder’s designated broker with the Depository Trust Corporation
(“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system within
three (3) business days after receipt by the Company of the Notice of Conversion
(the “Delivery Date”).  In the case of the exercise of the conversion rights set
forth herein the conversion privilege shall be deemed to have been exercised and
the Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Company of the Notice of Conversion.  The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Company written instructions to the
contrary.

2.3

Conversion Mechanics.  The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
amount to be converted, if any, by the then applicable Fixed Conversion Price.  

2.4

Adjustment Provisions.  The Fixed Conversion Price and number and kind of shares
or other securities to be issued upon conversion determined pursuant to this
Note shall be subject to adjustment from time to time upon the occurrence of
certain events during the period that this conversion right remains outstanding,
as follows:

(a)

Reclassification.  If the Company at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal Amount
and accrued interest thereon, shall thereafter be deemed to evidence the right
to purchase an adjusted number of such securities and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock (i) immediately prior to or (ii) immediately after, such reclassification
or other change at the sole election of the Holder. However, in no event shall
the number of shares so reclassified, be less than two million (2,000,000) until
the Note is fully paid or converted.

(b)

Stock Splits, Combinations and Dividends.  If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by the Company in shares of Common Stock, the Fixed Conversion Price
shall be proportionately reduced in case of subdivision of shares or stock
dividend or proportionately increased in the case of combination of shares, in
each such case by the ratio which the total number of shares of Common Stock
outstanding immediately after such event bears to the total number of shares of
Common Stock outstanding immediately prior to such event, however in no event
shall the number of shares of  Common Stock so adjusted be less than two million
(2,000,000) until the Note is fully paid or converted.






06/21/2005

3










--------------------------------------------------------------------------------



(c)

Share Issuances.  Subject to the provisions of this Section 3.6, if the Company
shall at any time prior to the conversion or repayment in full of the Principal
Amount issue any shares of Common Stock or securities convertible into Common
Stock to a Person other than the Holder (except (i) pursuant to Sections 3.6(a)
or (b) above; (ii) pursuant to options, warrants, or other obligations to issue
shares outstanding on the date hereof as disclosed to the Holder in writing; or
(iii) pursuant to options that may be issued under any employee incentive stock
option and/or any qualified stock option plan adopted by the Company) for a
consideration per share (the “Offer Price”) less than the Fixed Conversion Price
in effect at the time of such issuance, then the Fixed Conversion Price shall be
immediately reset to such lower Offer Price.  For purposes hereof, the issuance
of any security of the Company convertible into or exercisable or exchangeable
for Common Stock shall result in an adjustment to the Fixed Conversion Price
upon the issuance of such securities.

(d)

Computation of Consideration.  For purposes of any computation respecting
consideration received pursuant to Section 3.6(c) above, the following shall
apply:

(i)

in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Company for any underwriting of the issue or otherwise in connection
therewith;

(ii)

in the case of the issuance of shares of Common Stock for a consideration in
whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Company (irrespective of the accounting treatment
thereof); and

(iii)

upon any such exercise, the aggregate consideration received for such securities
shall be deemed to be the consideration received by the Company for the issuance
of such securities plus the additional minimum consideration, if any, to be
received by the Company upon the conversion or exchange thereof (the
consideration in each case to be determined in the same manner as provided in
subsections (i) and (ii) of this Section 3.6(d)).

2.5

Reservation of Shares.  During the period the conversion right exists, the
Company will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note, the Warrants and the Options, however in no event shall
less than two million (2,000,000) shares be reserved for Wynthrop Barrington
until the Note is fully paid or converted. The Company represents that upon
issuance, the Conversion Shares will be duly and validly issued, fully paid and
non-assessable.  The Company agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.

2.6

Registration Rights.  The Holder has been granted registration rights with
respect to the Conversion Shares as set forth in the Registration Rights
Agreement.






06/21/2005

4










--------------------------------------------------------------------------------



2.7

Issuance of New Note.  Upon any partial conversion of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Company to the Holder for the principal balance of
this Note and interest which shall not have been converted or paid.  Subject to
the provisions of Article IV of this Note, the Company shall not pay any costs,
fees or any other consideration to the Holder for the production and issuance of
a new Note.

ARTICLE III
EVENTS OF DEFAULT

3.1

Events of Default.  The occurrence of any of the following events set forth in
this Section 4.1 shall constitute an event of default (“Event of Default”)
hereunder:

(a)

Failure to Pay.  The Company fails to pay when due any installment of principal,
interest or other fees hereon in accordance herewith, or the Company fails to
pay any of the other Obligations (under and as defined in the Master Security
Agreement) when due, and, in any such case, such failure shall continue for a
period of three (3) days following the date upon which any such payment was due.

(b)

Breach of Covenant.  The Company or any of its Subsidiaries breaches any
covenant or any other term or condition of this Note in any material respect and
such breach, if subject to cure, continues for a period of fifteen (15) days
after the occurrence thereof.

(c)

Breach of Representations and Warranties.  Any representation, warranty or
statement made or furnished by the Company or any of its Subsidiaries in this
Note, the Security Agreement or any other Ancillary Agreement shall at any time
be false or misleading in any material respect on the date as of which made or
deemed made.

(d)

Material Adverse Effect.  Any change or the occurrence of any event which could
reasonably be expected to have a Material Adverse Effect;

(e)

Bankruptcy.  The Company or any of its Subsidiaries shall (i) apply for, consent
to or suffer to exist the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of
creditors, (iii) commence a voluntary case under the federal bankruptcy laws (as
now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v)
file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, without challenge within ten (10) days of
the filing thereof, or failure to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;

(f)

Judgments.  Attachments or levies in excess of $500,000 in the aggregate are
made upon the Company or any of its Subsidiary’s assets or a judgment is
rendered against the Company’s property involving a liability of more than
$500,000 which shall not have been vacated, discharged, stayed or bonded within
thirty (30) days from the entry thereof;






06/21/2005

5










--------------------------------------------------------------------------------



(g)

Insolvency.  The Company or any of its Subsidiaries shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;

(h)

Indictment; Proceedings.  The indictment or threatened indictment of the Company
or any of its Subsidiaries or any executive officer of the Company or any of its
Subsidiaries under any criminal statute, or commencement or threatened
commencement of criminal or civil proceeding against the Company or any of its
Subsidiaries or any executive officer of the Company or any of its Subsidiaries
pursuant to which statute or proceeding penalties or remedies sought or
available include forfeiture of any of the property of the Company or any of its
Subsidiaries;

(i)

Stop Trade.  An SEC stop trade order or Principal Market trading suspension of
the Common Stock shall be in effect for five (5) consecutive days or five (5)
days during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Company shall
not have been able to cure such trading suspension within thirty (30) days of
the notice thereof or list the Common Stock on another Principal Market within
sixty (60) days of such notice; or

(j)

Failure to Deliver Common Stock or Replacement Note.  The Company’s failure to
deliver Common Stock to the Holder pursuant to and in the form required by this
Note and the Security Agreement and, if such failure to deliver Common Stock
shall not be cured within two (2) business days or the Company is required to
issue a replacement Note to the Holder and the Company shall fail to deliver
such replacement Note within seven (7) business days.

ARTICLE IV
MISCELLANEOUS

4.1

Conversion Privileges.  The conversion privileges set forth in Article III shall
remain in full force and effect immediately from the date hereof until the date
this Note is indefeasibly paid in full and irrevocably terminated.

4.2

Cumulative Remedies.  The remedies under this Note shall be cumulative.

4.3

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

4.4

Notices.  Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of






06/21/2005

6










--------------------------------------------------------------------------------



receipt.  All communications shall be sent to the Company at the address
provided in the Security Agreement executed in connection herewith, and to the
Holder at the address provided in the Security Agreement for such Holder, with a
copy to John E. Tucker, Esq., 825 Third Avenue, 14th Floor, New York, New York
10022, facsimile number (212) 541-4434, or at such other address as the Company
or the Holder may designate by ten days advance written notice to the other
parties hereto.  A Notice of Conversion shall be deemed given when made to the
Company pursuant to the Security Agreement.

4.5

Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

4.6

Assignability.  This Note shall be binding upon the Company and its successors
and assigns, and shall inure to the benefit of the Holder and its successors and
assigns, and may be assigned by the Holder in accordance with the requirements
of the Security Agreement.  The Company may not assign any of its obligations
under this Note without the prior written consent of the Holder, any such
purported assignment without such consent being null and void.

4.7

Cost of Collection.  In case of any Event of Default under this Note, the
Company shall pay the Holder reasonable costs of collection, including
reasonable attorneys’ fees.

4.8

Governing Law, Jurisdiction and Waiver of Jury Trial.

(a)

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

(b)

THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY, ON THE ONE
HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR ANY OF THE
OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR ANCILLARY TO THIS
NOTE OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT THE COMPANY ACKNOWLEDGES
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT
NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH THE
COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT






06/21/2005

7










--------------------------------------------------------------------------------



MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.  THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE
SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

(c)

THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND THE
COMPANY ARISING OUT OF, CONNECTED WITH, ANCILLARY OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
ANCILLARY AGREEMENT OR THE TRANSACTIONS ANCILLARY HERETO OR THERETO.

4.9

Severability.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

4.10

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

4.11

Security Interest and Guarantee.  The Holder has been not been granted a
security interest (i) in certain assets of the Company and its Subsidiaries as
more fully described in the Security and Purchase Agreement dated as of the date
hereof and (ii) in the equity interests of the Companies’ Subsidiaries pursuant
to the Stock Pledge Agreement dated as of the date hereof.  The obligations of
the Company under this Note are unsecured.

4.12

Construction.  Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

[Balance of page intentionally left blank; signature page follows]






06/21/2005

8










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Secured Convertible Term Note to
be signed in its name effective as of this day of June 2005.

360 GLOBAL WINE COMPANY

By:__________________________________


Name:


Title:

WITNESS:

__________________________________









06/21/2005

9










--------------------------------------------------------------------------------



EXHIBIT A

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of
the Secured Convertible Term Note into Common Stock)

[Name and Address of Company]

The undersigned hereby converts $_________ of the principal due on [specify
applicable Repayment Date] under the Secured Convertible Term Note dated as of
_________, 200__ (the “Note”) issued by 360 GLOBAL WINE COMPANY (the “Company”)
by delivery of shares of Common Stock of the Company (“Shares”) on and subject
to the conditions set forth in the Note.

1.

Date of Conversion

_______________________

2.

Shares To Be Delivered:

_______________________

[HOLDER]

By:_______________________________

Name:_____________________________

Title:______________________________

